Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Status of Claims
Applicant’s submission filed on 8/20/20 has been entered.  Claims 1-15 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer documents filed on 9/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10204357, 9460433, 9135612, 10762532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Thibodeau on 9/8/21.
The application has been amended as follows:
1) In claim 4, the language from line 4:
“the second first vehicle.”
was changed to 


2) In claim 14, the language from line 4:
“the second first vehicle.”
was changed to 
--the second vehicle.--

3) In claim 15, the language from lines 2-6:
“wherein the location information is compared with the navigational information to determine the relevance wherein the advertisement related information includes, at least in part, user preferences for use in determining the relevance of the information derived from the advertisement transmission.”
was changed to 
--wherein the location information is compared with the navigational information to determine the relevance of information derived from the advertisement transmission, and wherein the advertisement related information includes, at least in part, user preferences for further use in determining the relevance of the information derived from the advertisement transmission.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Rajan (US-20090076912-A1) discloses –sending and broadcasting advertisement related information between wireless devices, but fails to disclose at least  “send, from the one or more servers to the first wireless device in the first vehicle, information derived from the unique identifier, to thereby enable at least one of the first or second wireless device to determine relevance of information derived from the advertisement transmission based upon navigational information related to at least one of the first vehicle or the second vehicle and further based upon the unique identifier.”
The dependent claims 2-15 incorporate the features of claim 1 through their dependencies, and are allowed for the same reasons given above.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627
September 10, 2021